Exhibit 10.1

 



SECOND AMENDMENT
TO
LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Agreement”) is made
and entered into as of June 3, 2015 by and among LAKELAND INDUSTRIES, INC., a
Delaware corporation (“Lakeland US”), LAKELAND PROTECTIVE WEAR INC., a Canadian
corporation (“Lakeland Canada”; Lakeland US and Lakeland Canada are sometimes
referred to herein individually as a “Borrower” and collectively as
“Borrowers”), and ALOSTAR BANK OF COMMERCE, a state banking institution
incorporated or otherwise organized under the laws of the State of Alabama
(“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Borrowers and Lender are parties to that certain Loan and Security
Agreement dated as of June 28, 2013 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Loan Agreement”); and

 

WHEREAS, Borrowers and Lender desire to amend the Loan Agreement on the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.                Defined Terms. All capitalized terms used herein and not
otherwise expressly defined herein shall have the respective meanings given to
such terms in the Loan Agreement, as amended by this Agreement.

 

2.                Sale of Stock of Lakeland Brazil3.. The Loan Agreement is
hereby amended by deleting clause (d) of the definition of “Permitted Asset
Disposition” set forth in Section 1.1 of the Loan Agreement and substituting the
following in lieu thereof:

 

(d) sale of the stock or assets of Lakeland Brazil, the assets of QingDao
Lakeland Protective Products, Co., Ltd., and the assets held for sale in India,
in any such case on terms and conditions reasonably acceptable to Lender.

 

3.                Investments in Lakeland Brazil. The Loan Agreement is hereby
amended by deleting Section 9.14 of the Loan Agreement and substituting the
following in lieu thereof:

 

9.14           Lakeland Brazil. Without limiting the generality of anything
contained in Section 9.1 or Section 9.9, loan, invest, distribute or otherwise
transfer any money or any other assets to Lakeland Brazil; provided, however,
that Borrowers may transfer to Lakeland Brazil a net amount of up to $5,400,000
in the aggregate from and after June 3, 2015 for purposes of settling
arbitration claims, paying contractual expenses and paying expenses incurred in
connection with sale of the stock of Lakeland Brazil so long as, after giving
effect to any such transfer, Availability is at least $3,000,000 (it being
agreed that, solely for the purposes of this paragraph, Availability shall be
determined without giving effect to the Maximum Revolver Facility Amount).

 



 

 

 

4.                New Headquarters Location; Sale of Real Estate. Borrowers have
informed Lender that Borrowers intend to sell the real property located at 701
Koehler Avenue, Ronkonkoma, New York 11779 (the “Current Headquarters”) and
establish a new corporate headquarters at 3555 Veterans Memorial Highway, Suite
C, Ronkonkoma, New York 11779 (the “New Headquarters”). Accordingly, the Loan
Agreement is hereby amended by deleting the address for the Current Headquarters
set forth in Item 17 of the Terms Schedule and Schedules 5.1(a), 5.1(b) and 7.10
of the Disclosure Schedule and inserting the address for the New Headquarters in
lieu thereof. Lender hereby consents to the sale of the Current Headquarters so
long as the net proceeds thereof in an amount of at least $450,000 are paid
directly to Lender for application to the Obligations.

 

5.                Amendment Fee; Costs and Expenses. In consideration of the
accommodations made by Lender hereunder, Borrowers agree to pay to Lender (a) on
the date hereof, an amendment fee in the amount of $20,000, and (b) on demand,
all costs and expenses of Lender in connection with the preparation, execution,
delivery and enforcement of this Agreement and the other Loan Documents and any
other transactions contemplated hereby and thereby, including, without
limitation, the fees and out-of-pocket expenses of legal counsel to Lender.
Without limiting any provision of the Loan Agreement, Borrowers hereby agree
that Lender may charge any amount due under this paragraph to Borrowers’ loan
account as a Revolver Loan.

 

6.                Representations and Warranties of Borrowers. Borrowers
represent and warrant that (a) no Event of Default exists; (b) the
representations and warranties of Borrowers contained in the Loan Agreement were
true and correct in all material respects when made and continue to be true and
correct in all material respects on the date hereof (except to the extent such
representations or warranties were made with respect to a specific date, in
which case they shall be true and correct in all material respects as of the
such date); (c) the execution, delivery and performance by Borrowers of this
Agreement and the consummation of the transactions contemplated hereby are
within the corporate power of each Borrower, have been duly authorized by all
necessary corporate action on the part of each Borrower, do not violate any
provisions of any law, rule or regulation or any provision of any order, writ,
judgment, injunction, decree, determination or award presently in effect in
which any Borrower is named or any provision of the charter documents of any
Borrower, and do not result in a breach of or constitute a default under any
agreement or instrument to which any Borrower is a party or by which any
Borrower or any of properties of any Borrower are bound; (d) this Agreement
constitutes the legal, valid and binding obligation of each Borrower,
enforceable against each Borrower in accordance with its terms; (e) each
Borrower is entering into this Agreement freely and voluntarily with the advice
of legal counsel of its own choosing; and (f) each Borrower has freely and
voluntarily agreed to the releases, waivers and undertakings set forth in this
Agreement.

 

7.                Reaffirmation of Representations and Warranties. Each Borrower
hereby restates, ratifies and reaffirms each and every term, condition,
representation and warranty heretofore made by such Borrower under or in
connection with the execution and delivery of the Loan Agreement, as amended
hereby, and the other Loan Documents, as fully as though such representations
and warranties had been made on the date hereof and with specific reference to
this Agreement and the Loan Documents (except to the extent such representations
or warranties were made with respect to a specific date, in which case they
shall be true and correct in all material respects as of the such date).

 

8.                Reaffirmation of Obligations. Each Borrower hereby ratifies
and reaffirms the Loan Agreement and all of its obligations and liabilities
thereunder, except to the extent expressly modified by this Agreement. Each
Borrower acknowledges and agrees that all terms and provisions, covenants and
conditions of the Loan Agreement, as amended hereby, shall be and remain in full
force and effect and constitute the legal, valid, binding and enforceable
obligations of such Borrower in accordance with their respective terms as of the
date hereof.

 



2

 

 

9.                No Other Amendment. Each Borrower acknowledges that (a) except
as expressly set forth herein, Lender has not agreed to (and has no obligation
whatsoever to discuss, negotiate or agree to) any restructuring, modification,
amendment, waiver or forbearance with respect to the Loan Agreement or any other
Loan Document, (b) no understanding with respect to any other restructuring,
modification, amendment, waiver or forbearance with respect to the Loan
Agreement or any of the terms thereof or of any other Loan Document shall
constitute a legally binding agreement or contract, or have any force or effect
whatsoever, unless and until reduced to writing and signed by an authorized
representative of Borrowers and Lender, and (c) the execution and delivery of
this Agreement has not established any course of dealing among the parties
hereto or created any obligation or agreement of Lender with respect to any
future restructuring, modification, amendment, waiver or forbearance with
respect to the Obligations or any of the terms of the Loan Documents.

 

10.             Waiver and Release. To induce Lender to enter into this
Agreement and grant the accommodations set forth herein, each Borrower (a)
acknowledges and agrees that no right of offset, defense, counterclaim, claim or
objection exists in favor of such Borrower against Lender arising out of or with
respect to the Loan Agreement, any other Loan Document, the Obligations, or any
other arrangement or relationship between Lender and one or more Borrowers, and
(b) releases, acquits, remises and forever discharges Lender and its affiliates
and all of their past, present and future officers, directors, employees,
agents, attorneys, representatives, successors and assigns from any and all
claims, demands, actions and causes of action, whether at law or in equity,
whether now accrued or hereafter maturing, and whether known or unknown, which
such Borrower now or hereafter may have by reason of any manner, cause or things
to and including the date of this Agreement with respect to matters arising out
of or with respect to the Loan Agreement, any other Loan Document, the
Obligations, or any other arrangement or relationship between Lender and one or
more Borrowers.

 

11.             No Waiver. Neither this Agreement nor Lender’s continued making
of Loans or other extensions of credit at any time extended to Borrowers shall
be deemed a waiver of or consent to any Event of Default.

 

12.             Agreement is a Loan Document. This Agreement shall constitute a
“Loan Document” and the breach of any representation, warranty, covenant or
agreement by any Borrower hereunder shall constitute an Event of Default under
the Loan Agreement.

 

13.             Counterparts; Facsimile or Electronic Signatures. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same instrument. Delivery of an executed counterpart
of this Agreement by telecopier or e-mail shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telecopier or e-mail
also shall deliver an original executed counterpart of this Agreement, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement.

 



3

 

 

14.             Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

15.             Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Georgia, other than its
laws respecting choice of law.

 

16.             References. Any reference to the Loan Agreement contained in any
document, instrument or agreement executed in connection with the Loan
Agreement, shall be deemed to be a reference to the Loan Agreement as modified
by this Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

4

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to Loan
and Security Agreement to be duly executed as of the date first above written.

 

 

  BORROWERS:   LAKELAND INDUSTRIES, INC.           By: /s/ Gary Pokrassa      
Name: Gary Pokrassa     Title: Chief Financial Officer           [SEAL]        
                  LAKELAND PROTECTIVE WEAR INC.           By: /s/ Gary Pokrassa
      Name: Gary Pokrassa     Title: Chief Financial Officer           [SEAL]  
                        Accepted in Atlanta, Georgia:   LENDER:       ALOSTAR
BANK OF COMMERCE           By: /s/ Carlos E. Chang       Name: Carlos E. Chang  
  Title: Vice President          

 

 

 



Second Amendment to Loan and Security Agreement



 

 

 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

 

Please refer to the foregoing Second Amendment to Loan and Security Agreement
(the “Agreement”). Capitalized terms used herein have the meanings ascribed to
such terms in the Agreement and in the Loan Agreement referred to therein.

 

Laidlaw Adams & Peck Inc. (“Guarantor”) has guaranteed the indebtedness of
Borrowers to Lender pursuant to that certain Continuing Guaranty by Guarantor in
favor of Lender dated as of June 28, 2013 (the “Guaranty”).

 

Guarantor hereby (a) acknowledges receipt of the Agreement and to that certain
Letter of Credit Rider dated on or about the date of the Agreement among
Borrowers and Lender (the “Rider”); (b) consents to the terms and execution of
the Agreement and the Rider; (c) reaffirms the obligations of Guarantor to
Lender pursuant to the terms of the Guaranty; and (d) acknowledges that Lender
may amend, restate, extend, renew or otherwise modify the Loan Agreement and any
indebtedness or agreement of any Borrower, or enter into any agreement or extend
additional or other credit accommodations, without notifying or obtaining the
consent of Guarantor and without impairing the liability of Guarantor under the
Guaranty for all of each Borrower’s present and future indebtedness to Lender.

 

Additionally, Guarantor, in order to induce Lender to enter into the Agreement
and the Rider and grant the accommodations set forth therein, (y) acknowledges
and agrees that no right of offset, defense, counterclaim, claim or objection
exists in favor of Guarantor against Lender arising out of or with respect to
the Loan Agreement, the Guaranty, any other Loan Document, the Obligations, or
any other arrangement or relationship between Lender and any Borrower or
Guarantor, and (z) releases, acquits, remises and forever discharges Lender and
its affiliates and all of their past, present and future officers, directors,
employees, agents, attorneys, representatives, successors and assigns from any
and all claims, demands, actions and causes of action, whether at law or in
equity, whether now accrued or hereafter maturing, and whether known or unknown,
which any Borrower or Guarantor now or hereafter may have by reason of any
manner, cause or things to and including the date of this Agreement with respect
to matters arising out of or with respect to the Loan Agreement, the Guaranty,
any other Loan Document, the Obligations, or any other arrangement or
relationship between Lender and one or more Borrowers or Guarantor.

 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

IN WITNESS WHEREOF, the Guarantor has caused this Acknowledgement and Agreement
of Guarantor to be duly executed as of the date first above written.

 

  LAIDLAW ADAMS & PECK INC.           By: /s/ Gary Pokrassa       Name: Gary
Pokrassa     Title: Chief Financial Officer          

 

 

 

 

 

 



 

